Citation Nr: 1215188	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  11-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to burial plot or internment allowance.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945, and from February 1951 to September 1953.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was certified to the Board by the Huntington, West Virginia RO.

The  issue of entitlement to death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to burial plot or internment allowance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  The death certificate shows that he died due to cardiopulmonary arrest, due to or as a consequence of chronic obstructive pulmonary disease.  An autopsy was not performed.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.  A total rating based upon individual unemployability due to PTSD was in effect from September 8, 2006.

3.  Neither coronary artery disease nor chronic obstructive pulmonary disease were demonstrated in-service, nor was heart disease compensably disabling within a year of the Veteran's separation from active duty.  

4.  The preponderance of competent medical and other evidence is against finding that the Veteran's PTSD caused his death, that it contributed substantially or materially to his death, or that it aid or lend assistance to the production of his death or rendered him less capable of resisting the effects of other diseases. 

5.  The Veteran died more than 5 years following his separation from his last period of active service, and he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.312 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and whether the Veteran was service connected for any disability at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO's failure to provide notice of how effective dates are determined is not prejudicial in light of the decision reached below.  In as much as the Board denies the claim, any issue related to an effective date is moot.  See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds substantial compliance with the VCAA notice requirements.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  While she may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  


Factual Background and Analysis

Dependency and indemnity compensation may be awarded to a veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that it was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of entitlement to service connection for the cause of the Veteran's death there must be medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury that was responsible for death; and competent evidence of a nexus between an in-service injury or disease and death.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases which manifest to a specified degree following specified time periods after separation from active service may be service-connected even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

A Veteran's death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of dependency and indemnity compensation to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death. 

The claimant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer). 

Factual Background and Analysis

The Veteran's death certificate shows that he died at home, at the age of 89, from cardiopulmonary arrest, due to or as a consequence of chronic obstructive pulmonary disease.  At the time of his death, the Veteran was in not in receipt of service connection for any cardiac or pulmonary disorders.  He was in receipt of a 70 percent evaluation for PTSD at the time of his death, and he had been rated totally disabled due to individual unemployability since September 8, 2006.  The appellant has presented two theories of entitlement: (1) the Veteran developed a lung disorder during service, which is related to his development of chronic obstructive pulmonary disease and his eventual cardiopulmonary arrest; and (2) the Veteran's PTSD caused him to develop hypertension, which contributed to his chronic obstructive pulmonary disease and cardiopulmonary arrest.

Service treatment records include the Veteran's entrance examination from his first period of service, which failed to reveal the presence of any pertinent lung abnormalities.  The Veteran did not complain of shortness of breath, chest pain, or any lung symptoms during his first period of active service.  

Six years later the Veteran reenlisted, and his February 1951 physical examination was essentially unremarkable.  In June 1952, a chest x-ray revealed an opaque density in the right upper lung field.  The fibrocalcific nodule was at the first anterior interspace level, and was well circumscribed, and presented no surrounding parenchymal reaction.  Another smaller area was present just anterior to this and there was some evidence of fibrosis in the intervening space with no evidence of activity.  Elsewhere the lung fields were clear and the other structures were unremarkable.  The impression was of minimal pulmonary parenchymal fibro-calcific infiltration without evidence of activity.  During his August 1953 separation examination, a chest examination noted the calcified area remained unchanged and the chest was otherwise negative.  The Veteran did not receive treatment for a respiratory disorder, to particularly include chronic obstructive pulmonary disease, while on active duty. 

In January 1955, VA denied a claim of entitlement to service connection for a lung disease.  The Veteran did not appeal.

In August 1974, the Veteran filed a new claim for entitlement to service connection for a lung condition.  In October 1974, a VA examiner assessed chronic bronchitis with x-ray evidence of a "completely stable" fairly large primary Ghon node in the right anterior interspace.  His heart and lungs were otherwise within normal limits.  An October 1974 electrocardiogram was normal.  A November 1974 rating decision denied entitlement to service connection for bronchitis, emphysema, and spots on the lungs.  The Veteran appealed, and in August 1975 the Board denied entitlement to service connection for a pulmonary tuberculosis and emphysema.  The Board noted that "within the nature of pulmonary disease that a Ghon node or primary complex is frequently observed in chest roentegenograms of persons who have no history of any previous illness.  A Ghon node genesis is associated with the implantation of tubercle bacilli during childhood."  The Board also noted "it is unusual for a primary infection in adults to leave a typical healed calcified primary complex in its wake.  Hence, in the absence of any other pathological or physical findings, the x-ray films revealing the presence of Ghon node were found to relate to a primary infection earlier in life and accordingly establish the existence of the disease entity prior to service."  There was no evidence of activity or primary infection of tuberculosis during service.  There was also no evidence of emphysema in service.  The Board found that the Veteran's Ghon node was a result of childhood infection of tubercle bacilli, and that the Veteran did not have any active disease during service.  

The claim was denied by the Board on reconsideration in January 1976.

An April 1979 VA examination included a chest x-ray which revealed somewhat emphysematous lung field bilaterally.  A calcified focus was seen in the right infraclavicular region.  Otherwise the lungs and pleurae were clear, and the heart size was within normal limits.  

The Board again denied the Veteran's claim of entitlement to service connection for a lung disorder in March 1981.  The Board again noted that the tuberculoma noted in a June 1952 x-ray was calcified and inactive upon discovery, and that there was no period of active tuberculosis during his service.  The Board  noted that the diagnosis of emphysema occurred many years after service, and was not noted during service.  

In January 2002, the Veteran filed a claim to reopen a claim of entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease.  A rating decision found that new and material evidence had not been submitted to reopen the claim in an August 2002 rating decision.  The Veteran did not appeal this decision.  

In October 1999 a myocardial perfusion spect scan indicated results consistent with a prior myocardial infarction, but found that there was no evidence of stress-induced myocardial ischemia.  

During an August 2002 VA psychiatric examination, the Veteran stated he worked for the railroad for a short period of time after he was discharged from service.  He subsequently worked in different "capacities including driving trucks, and in the nursery for the past 13 years before retiring in 1979."  During a November 2006 VA psychiatric examination he reported working for "Rockwell" for 13 years, and for working as a "car man" with the railroad.

A new patient evaluation from 2003 indicated the Veteran suffered a myocardial infarction in 1989, and was oxygen dependent due to chronic obstructive pulmonary disease.  He was noted to have quit smoking 20 years prior, but had a 25-pack year history.  The appellant reported his mother died from a myocardial infarction and his father died from chronic obstructive pulmonary disease.  He was noted to be in "end-stage" chronic obstructive pulmonary disease  and on a "progressive decline" in health.  

In January 2005, the Veteran presented to an emergency room with chest pains.  He reported a history of a myocardial infarction "many years ago."  He also noted he had a history of an irregular heart rhythm for the past 15 years.  The Veteran was 84 years old at the time.  An x-ray reveled chronic obstructive pulmonary disease, and local atelectasis corresponding approximately to the medial basal segment of the right lower lobe.  He was diagnosed with unstable angina, dilated cardiomyopathy, chronic obstructive pulmonary disease, hyperlipidemia, gastroesophageal reflux disease, and depression.

During a September 2005 psychiatric evaluation, he indicated he quit smoking 30 years prior.  He related that after his first term of service he worked for the railroad for one year and then worked for General Motors for three years before enlisting in the service for his second term.  

A March 2006 private consultation noted the Veteran had a history of smoking for 50 years and working in "the mines."  X-rays revealed consistent with chronic obstructive pulmonary disease, and findings consistent with an "old granulomatous disease "were also seen with no new focal infiltrate.  A list of medical problems from March 2006 included: paroxysmal accelerated junctional rhythm, paroxysmal supraventricular tachycardia and paroxysmal atrial fibrillation, premature ventricular contractions, severe cardiomyopathy, severe chronic obstructive pulmonary disease  with acute exacerbation, acute bronchitis, old inferior wall myocardial infarction, and right bundle branch block.

By April 2009, the Veteran's medical history included diagnoses of multiple infarction dementia, peripheral vascular disease, coronary artery disease and COPD.  In October 2009, the appellant sought treatment for the Veteran after he seemed to be "going downhill."  He was confused, and having some visual hallucination and memory loss.  He had recently experienced a three-day episode of shortness of breath.  

The Veteran's December 2009 death certificate indicated he died at home.  An autopsy was not performed. 

In September 2011, following review of the claims file, a VA examiner noted  the Veteran had multiple medical conditions including longstanding chronic obstructive pulmonary disease, hypertension, coronary artery disease, cardiomyopathy, and myocardial infarction.  The examiner noted that PTSD was not listed as a contributing factor in the Veteran's death on his death certificate.  He also opined that, "PTSD is a psychiatric disorder and it has nothing to do with [the Veteran's] death."  The examiner again noted the Veteran had a long history of chronic obstructive pulmonary disease and coronary artery disease.

The appellant submitted a PTSD pamphlet in support of her claim.  The pamphlet included the statement that there is "mounting evidence that PTSD significantly changes the electrical and chemical reaction of the body on a permanent basis.  This causes increased chances of heart attack, strokes and other long-term problems." In her substantive appeal, the appellant noted that PTSD could cause a heart attack, and that the Veteran's chronic obstructive pulmonary disease began in service.

The Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD caused or contributed substantially or materially to his death, or that combined to cause or aided or lent assistance to the production of his death.  Other than a pamphlet stating that there was "mounting evidence" that PTSD may increase the chances of heart attack, strokes, "and other long-term problems," there is no evidence of a causal link between the Veteran's PTSD and his death.  Indeed, nothing in the pamphlet pertains to the specific particulars of this Veteran's posttraumatic stress disorder and its relationship to the Veteran's cause of death.  Cf. Sacks v. West, 11 Vet. App. 314 (1998) (Standing alone, the article is a general article, and it does not discuss the particulars of this appellant's claim.)  

Further, as there is no dispute that the principal cause of the Veteran's death was cardiopulmonary arrest due to chronic obstructive pulmonary disease, the appellant's claim for cause of death must be based on a showing that PTSD was a contributory cause of death due to chronic obstructive pulmonary disease or heart disease.  In this respect, the appellant has submitted no evidence which directly ties the cause of the Veteran's death to either posttraumatic stress disorder or his military service.  Indeed, the only medical opinion of record is that the Veteran's PTSD did not cause or contribute to his death.  The examiner pointed out the Veteran's long-standing cardiac and pulmonary disorders were the primary causes of his death, and that a psychiatric condition was in no way be related to cardiopulmonary arrest and chronic obstructive pulmonary disease.  

Regarding the appellant's claim that the Veteran's chronic obstructive pulmonary disease began in service, the preponderance of the evidence weighs against such a claim.  As noted above, service records show that the Veteran was not diagnosed with chronic obstructive pulmonary disease at anytime in-service, and there is no competent evidence linking chronic obstructive pulmonary disease to service or a service connected disorder.  A chest x-ray taken in conjunction with his second entrance examination is either lost or was never taken.  While a June 1952 x-ray revealed a Ghon node, as noted by the Board in 1975, Ghon nodes are lesions on the lung that are a remnant of childhood infection with the tuberculosis bacteria.  There is no competent evidence linking the Ghon node with chronic obstructive pulmonary disease, a disorder first diagnosed many decades postservice.  

By 1974, 20 years after his last period of service, the Veteran's chest x-rays revealed bilateral emphysema.  Emphysema was not demonstrated in-service, and by law VA cannot service connect cause of death if the death is related to the use of tobacco products.  The appellant's contention that the Veteran suffered from chronic obstructive pulmonary disease during service in Korea is not substantiated by any competent evidence.  

As a lay person, the appellant is able to competent to report on that which she has personal knowledge, e.g., witnessing the Veteran being short of breath or that he complained of chest pain.  Here, however, the etiology of the Veteran's death goes beyond a simple and observable cause-and-effect relationship, and thus, she is not competent to render an opinion of etiology of the Veteran's death in this particular case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the evidence preponderates against finding a link between the cause of the Veteran's death and PTSD, as well as against finding a link between the cause of death and his service, the claim must be denied.  

The Board acknowledges that the Veteran was in receipt of a total disability evaluation based on individual unemployability due to service connected disorders from September 8, 2006 until the time of his death in December 2009.  Significantly, as this benefit was only in effect for three years, it fell far short of the 10 years or more required for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


REMAND

In a July 2010 letter, the appellant was notified that she was granted a total payment of $300 in reimbursement toward "the funeral and burial" of the Veteran.  She subsequently submitted a timely notice of disagreement with the allowance, stating that she should also receive a separate reimbursement toward the Veteran's burial plot.  The RO has not issued a Statement of the Case regarding the appellant's request for burial plot reimbursement.  

When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2011).  Thus, a remand for issuance of an statement of the case on the issue of entitlement to burial benefits is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to burial benefits must be issued.  The appellant must be advised of the time period in which to perfect her appeal.  Only if the appellant's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


